USCA11 Case: 21-11226      Date Filed: 05/26/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11226
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MARK PETER COLVILLE,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Southern District of Georgia
          D.C. Docket No. 2:18-cr-00022-LGW-BWC-2
                    ____________________
USCA11 Case: 21-11226        Date Filed: 05/26/2022     Page: 2 of 2




2                      Opinion of the Court                21-11226


Before GRANT, LUCK, and ANDERSON, Circuit Judges.
PER CURIAM:
       Mark Colville appeals his convictions for conspiracy in
violation of 18 U.S.C. §§ 371 and 2, destruction of property on a
naval installation in violation of 18 U.S.C. §§ 1363 and 2,
depredation of government property in violation of 18 U.S.C.
§§ 1361 and 2, and trespass in violation of 18 U.S.C. §§ 1382 and 2.
He also appeals the district court’s restitution order making him
jointly and severally liable for the payment of $33,503.51 to the
Treasurer of the United States on behalf of the Department of the
Navy. In a submission on appeal, Colville concedes that his
challenge to his convictions is foreclosed by this Circuit’s decision
in United States v. Grady, 18 F.4th 1275 (11th Cir. 2021). Because
the parties have agreed that Colville’s appeal of the restitution
order is moot, no contested issues remain. See United States v.
Potts, 997 F.3d 1142, 1144–45 (11th Cir. 2021). We therefore affirm
his convictions and his sentence.
      AFFIRMED.